Citation Nr: 0114147	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

The current appeal arose from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO proposed reduction in 
the evaluation for PTSD from 50 percent to 30 percent 
disabling.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
April 2001, a transcript of which has been associated with 
the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or developmental action 
is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 
49, 747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board's review of the evidence of record discloses that 
the veteran was awarded disability benefits from the Social 
Security Administration (SSA) partly on the basis of PTSD.  
The records pertaining to his award of benefits have not been 
associated with the claims file.

The veteran's claims file was not made available for review 
by the examiner when he was examined by VA in June, August, 
and September 1999.

The fact that the June, August, and September 1999 VA 
examinations were conducted without access to the appellant's 
claims file renders the subject examinations inadequate for 
rating purposes.  See, e.g., 38 C.F.R. § 4.1 (2000) ("It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.")  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  




("[F]ullfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of PTSD.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of his PTSD.

The claims file, copies of the criteria 
for rating mental disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims was in fact made 
available for review in conjunction with 
the examination.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether PTSD has any 
effect on the severity of any other 
psychiatric disorder.  Any necessary 
studies, including psychological testing, 
should be accomplished. 

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
new and separate condition.  

The examiner must express an opinion as 
to the impact of PTSD on the veteran's 
ability to obtain and retain 
substantially gainful employment.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claim.

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act  (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an increased 
evaluation for PTSD.  

In so doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2000).

If the benefit requested in appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on issue.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case, should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


